In an action for an injunction, the defendants appeal from an order of the Supreme Court, Westchester County, dated January 31, 1963, which (1) granted plaintiff’s motion for an injunction pendente lite and (2) also directed that the action be preferred on the Special Term Part II Calendar of the court for disposition on a day certain. Order reversed, with $10 costs and disbursements; motion for an injunction pendente lite denied; and preference vacated. On the record presented the granting of the injunction pendente lite and the preference was an improvident exercise of discretion. Ughetta, Acting P. J., Christ, Brennan, Hill and Rabin, JJ., concur.